Mr. Presiding Justice Chytraus delivered the opinion of the court. Mary Moscherrosch filed her bill for divorce against her husband, Gottlieb Henry Moscherrosch. He filed his answer and, subsequently, a cross-bill for divorce to which Mrs, Moscherrosch filed her answer. The chancellor, after hearing the contest between the parties, rendered a decree, on November 1,1906, granting cross-complainant a decree of divorce from the original complainant. The original complainant brings this record to this court by writ of error and assigns as errors that the decree on its face purports to be based on evidence heard in open court, but no evidence appears in the record, and that the decree does not contain sufficient findings of fact to sustain it. The assignment of errors if sustained by the record would require a reversal. The cross-bill charges the original complainant with having committed adultery here in Chicago, on various specified dates in 1905 and 1906. The original bill alleges that the parties were married September 24, 1900, and this fact of marriage is admitted, of record, by cross-complainant’s answer to the original bill. The decree, besides a general finding that all the charges and allegations of the cross-bill are true, contains a special finding “That the complainant has been guilty of adultery as charged in the cross-bill.” Under Trenchard v. Trenchard, 151 Ill. App. 215, this special finding is sufficient. The marriage of the parties is shown of record by an admission in the pleadings. Under section two of the Divorce Act the place of residence of the parties is of no consequence, where the offense complained of has been committed here. The decree must be affirmed. Affirmed.